     Case 3:19-cv-01610-JAH-RBB Document 35 Filed 04/27/20 PageID.301 Page 1 of 6


1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    CHARLES EDWARD ALLEN,                              Case No.: 19cv1610-JAH (RBB)
      CDCR #D-76353,
13
                                        Plaintiff,       ORDER:
14
                          vs.                            (1) DENYING MOTIONS FOR
15
      J. CARDENAS; RALPH M. DIAZ; W.L.                   ORDER TO SHOW CAUSE AND
16    MONTGOMERY; M. POLLARD; L.                         FOR TEMPORARY RESTRAINING
      WOOD; M. CARRILLO,                                 ORDER;
17
18                                   Defendants.         (2) DENYING MOTION RE DENIAL
                                                         OF ACCESS TO COURTS; AND
19
20                                                       (3) SUA SPONTE GRANTING
                                                         EXTENSION OF TIME TO FILE
21
                                                         SECOND AMENDED COMPLAINT
22
23
24      I.      Procedural History
25           On August 26, 2019, Charles Edward Allen (“Plaintiff”), a state inmate currently
26   housed at Calipatria State Prison (“CAL”) located in Calipatria, California, and proceeding
27   pro se, filed a Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983. (See Compl.,
28   ECF No. 1.) In addition, Plaintiff filed a Motion to Proceed In Forma Pauperis (“IFP”)
                                                     1
                                                                               19cv1610-JAH (RBB)
     Case 3:19-cv-01610-JAH-RBB Document 35 Filed 04/27/20 PageID.302 Page 2 of 6


1    pursuant to 28 U.S.C. § 1915(a), along with a Motion for Injunctive Relief. (See ECF Nos.
2    2, 3.)
3             On September 27, 2019, the Court GRANTED Plaintiff’s Motion to Proceed IFP,
4    DENIED his Motion to Appoint Counsel, and sua sponte DISMISSED his Complaint for
5    failing to state a claim upon which relief may be granted. (See ECF No. 11.) Plaintiff was
6    granted leave to file an amended pleading in order to correct the deficiencies identified in
7    the Court’s Order. (See id.) After Plaintiff failed to comply with the Court’s Order, the
8    entire action was ultimately DISMISSED for failing to state a claim and for failing to
9    comply with a Court Order. (See ECF No. 17.)
10            On January 24, 2020, Plaintiff filed a Motion to vacate the Court’s Judgment
11   pursuant to Federal Rule of Civil Procedure 60(b). (See ECF No. 21.) In this Motion,
12   Plaintiff claimed that he had not received the Court’s previous ruling allowing him to file
13   an amended pleading. (See id. at 2.) Based on these representations, the Court vacated the
14   Court’s January 6, 2020 Order and permitted Plaintiff to file an amended pleading within
15   thirty (30) days of the Court’s Order. (See ECF No. 22.)
16            On February 21, 2020, Plaintiff filed his First Amended Complaint (“FAC”). (See
17   ECF No. 23.) Subsequently, on March 10, 2020, Plaintiff filed an “Order to Show Cause
18   for a Preliminary Injunction and Temporary Restraining Order.” (ECF No. 25.)
19            On April 1, 2020, the Court DENIED Plaintiff’s Motion for Preliminary Injunction
20   and Temporary Restraining Order and sua sponte DISMISSED his FAC for failing to state
21   a claim. (ECF No. 26.) Plaintiff was given leave to file a Second Amended Complaint
22   (“SAC”) in order to correct the deficiencies identified in the Court’s Order. (Id.) Instead
23   of filing a SAC, Plaintiff has filed a “Motion for Order to Show Cause (“OSC”),” “Order
24   to Show Cause for a Preliminary Injunction and a Temporary Restraining Order,” and a
25   “Motion re Denial of Access to Court.” (ECF Nos. 28. 30, 32.)
26   II.      Motions for OSC and Preliminary Injunction
27            In Plaintiff’s Motion for an OSC he seeks an Order of injunctive relief “forbid[ding]
28   prison officer from retaliating against prisoners for exercising the right of free speech.”

                                                    2
                                                                                  19cv1610-JAH (RBB)
     Case 3:19-cv-01610-JAH-RBB Document 35 Filed 04/27/20 PageID.303 Page 3 of 6


1    (ECF No. 28 at 1-2.) In his Motion for Preliminary Injunction, Plaintiff seeks an Order
2    from this Court “stop[ping] [prison officials] from retaliation” against him, an Order
3    directing prison officials to allow Plaintiff “to go to law library” and to “stop filing false
4    documents on Plaintiff.” (ECF No. 30 at 3-4.) In light of the Court’s Order dismissing
5    Plaintiff’s FAC, there is currently no operative pleading.
6          Procedurally, a federal district court may issue emergency injunctive relief only if it
7    has personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit.
8    See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting
9    that one “becomes a party officially, and is required to take action in that capacity, only
10   upon service of summons or other authority-asserting measure stating the time within
11   which the party served must appear to defend.”). The court may not attempt to determine
12   the rights of persons not before it. See, e.g., Hitchman Coal & Coke Co. v. Mitchell, 245
13   U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d 719, 727-28 (9th Cir. 1983). In that no
14   adverse parties have been served, there are no ‘adverse parties’ in this case. Pursuant to
15   Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the
16   action,” their “officers, agents, servants, employees, and attorneys,” and “other persons
17   who are in active concert or participation.” FED. R. CIV. P. 65(d)(2)(A)-(C).
18         Substantively, “‘[a] plaintiff seeking a preliminary injunction must establish that he
19   is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence
20   of preliminary relief, that the balance of equities tips in his favor, and that an injunction is
21   in the public interest.” Glossip v. Gross, __ U.S. __, 135 S. Ct. 2726, 2736-37 (2015)
22   (quoting Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008)).
23   “Under Winter, plaintiffs must establish that irreparable harm is likely, not just possible, in
24   order to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632
25   F.3d 1127, 1131 (9th Cir. 2011).
26         Here, Plaintiff’s FAC has not survived the initial sua sponte screening required by
27   28 U.S.C. § 1915(e)(2) and § 1915A. The United States Marshal has not been directed to
28   effect service on his behalf, and the named Defendants have no actual notice of either of

                                                    3
                                                                                   19cv1610-JAH (RBB)
     Case 3:19-cv-01610-JAH-RBB Document 35 Filed 04/27/20 PageID.304 Page 4 of 6


1    Plaintiff’s FAC or his motion seeking preliminary injunctive relief. Therefore, the Court
2    cannot grant Plaintiff injunctive relief because it has no personal jurisdiction over any
3    Defendant at this time. See Fed. R. Civ. P. 65(a)(1), (d)(2); Murphy Bros., Inc., 526 U.S.
4    at 350; Zepeda, 753 F.2d at 727-28. A district court has no authority to grant relief in the
5    form of a temporary restraining order or permanent injunction where it has no jurisdiction
6    over the parties. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (“Personal
7    jurisdiction, too, is an essential element of the jurisdiction of a district ... court, without
8    which the court is powerless to proceed to an adjudication.”) (citation and internal
9    quotation omitted).
10         Moreover, in conducting the previous sua sponte screening, the Court found
11   Plaintiff’s FAC failed to state any claim upon which § 1983 relief can be granted and has
12   dismissed it pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Therefore, Plaintiff has
13   necessarily failed to show, for purposes of justifying preliminary injunctive relief, any
14   likelihood of success on the merits of his claims. See Pimental v. Dreyfus, 670 F.3d 1096,
15   1111 (9th Cir. 2012) (“[A]t an irreducible minimum the moving party must demonstrate a
16   fair chance of success on the merits….”) (internal quotation marks and citation omitted);
17   see also Williams v. Duffy, et al., Civil Case No. 18-cv-06921-BLF, 2019 WL 95924, at *3
18   (N.D. Cal. Jan. 3, 2019) (“[Having reached th[e] conclusion [that Plaintiff’s complaint
19   failed to state a claim], the Court need not reach the remainder of the Winter factors.”);
20   Asberry v. Beard, Civil Case No. 3:13-cv-2573-WQH JLB, 2014 WL 3943459, at *9 (S.D.
21   Cal. Aug. 12, 2014) (denying prisoner’s motion for preliminary injunction because his
22   complaint was subject to dismissal pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A, and
23   therefore he had not shown he was “likely to succeed on the merits” of any claim, that “the
24   balance of equities tip[ped] in his favor,” or the issuance of an injunction would serve the
25   public interest (citing Winter, 555 U.S. at 20)).
26         Finally, Plaintiff has not, and cannot yet demonstrate, that he is or will be subject to
27   immediate and irreparable harm if an injunction does not issue. To meet Fed. R. Civ. P.
28   65’s “irreparable injury” requirement, Plaintiff must do more than simply allege imminent

                                                   4
                                                                                  19cv1610-JAH (RBB)
     Case 3:19-cv-01610-JAH-RBB Document 35 Filed 04/27/20 PageID.305 Page 5 of 6


1    harm; he must demonstrate it. Caribbean Marine Servs. Co., Inc. v. Baldridge, 844 F.2d
2    668, 674 (9th Cir. 1988). This requires he allege “specific facts in an affidavit or a verified
3    complaint [which] clearly show” a credible threat of “immediate and irreparable injury,
4    loss or damage.” Fed R. Civ. P. 65(b)(A). “Speculative injury does not constitute
5    irreparable injury sufficient to warrant granting a preliminary injunction.” Id. at 674-75.
6           The Court finds that Plaintiff has – to date – failed to file a SAC as permitted by
7    leave of Court. The Motion for an OSC, as pled, cannot be construed as a SAC. With no
8    operative SAC pending from which the Court can determine whether there is a legally
9    sufficient claim that warrants the Court to direct the identified adverse parties to be served
10   with the summons, the Court lacks subject matter jurisdiction over this case and thus lacks
11   personal jurisdiction over the Plaintiff’s identified adverse parties. As such, there are still
12   no ‘adverse parties’ before the Court that have a responsibility to defend the allegations or
13   who are otherwise subject to this Court’s jurisdiction. Additionally, even if the Court had
14   subject matter and personal jurisdiction to entertain Plaintiff’s motion, the Court finds
15   Plaintiff has not established the requisite likelihood of success on the merits and has not
16   made plausible allegations of imminent harm to support injunctive relief. Accordingly, the
17   Court denies Plaintiff’s motion for OSC and Preliminary Injunction.
18   III.   Motion for Access to Law Library
19          In this Motion, Plaintiff requests that this Court “issue an Order telling this
20   administration to allow Plaintiff into the law library so that he can do the research that is
21   needed to litigate [his] case.” (ECF No. 32 at 1.) Plaintiff claims that prison officials are
22   denying him access to the courts because the “coronavirus is stopping me from going into
23   the law library.” (Id.) The Corona Virus-19 presents a significant challenge for prison
24   officials to keep the prison environment safe and healthy for inmates and staff. This Court
25   is aware that limited to no access to the law library is a part of the protective procedure.
26          Thus, while the Court DENIES Plaintiff’s Motion for Access to Law Library without
27   prejudice, the Court will sua sponte GRANT Plaintiff an extension of time to respond to
28   the Court’s April 1, 2010 Order.

                                                   5
                                                                                   19cv1610-JAH (RBB)
     Case 3:19-cv-01610-JAH-RBB Document 35 Filed 04/27/20 PageID.306 Page 6 of 6


1    IV.   Conclusion and Order
2          Good cause appearing, the Court:
3          1.     DENIES Plaintiff’s Motions for OSC, Preliminary Injunction, and Denial of
4    Access to Courts. (ECF Nos. 28, 30, 32).
5          2.     The Court extends time to July 15, 2020, for Plaintiff to file a Second
6    Amended Complaint which cures all the deficiencies of pleading described in the Court’s
7    April 1, 2020 Order. Additionally, the Court will GRANT Plaintiff leave to request
8    additional time if pandemic-related circumstances continue to restrict his library time
9    warrant. Plaintiff is cautioned, however, that should he choose to file a SAC, it must be
10   complete by itself, comply with Federal Rule of Civil Procedure 8(a). Additionally, any
11   claim not re-alleged will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach
12   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n
13   amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928
14   (9th Cir. 2012) (noting that claims dis missed with leave to amend which are not re-alleged
15   in an amended pleading may be “considered waived if not repled.”).
16         If Plaintiff fails to follow these instructions and/or files an Amended Complaint that
17   still fails to state a claim, his case may be dismissed with prejudice – that is – without
18   further leave to amend. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a
19   plaintiff does not take advantage of the opportunity to fix his complaint, a district court
20   may convert the dismissal of the complaint into dismissal of the entire action.”).
21         3.     The Clerk of Court is directed to mail a court approved civil rights complaint
22   form for Plaintiff’s use in amending.
23         IT IS SO ORDERED.
24
25   Dated: April 27, 2020
26                                              Hon. John A. Houston
                                                United States District Judge
27
28

                                                  6
                                                                                19cv1610-JAH (RBB)
